DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 17-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on October 4th, 2022.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-16, 24, and 25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Step 1: 
Claims 1-14 are drawn to a method for sport monitoring (process).
Claims 15, 16, 24, and 25 are drawn to a method for sport monitoring (process).
Thus, initially, under Step 1 of the analysis, it is noted that the claims are directed towards eligible categories of subject matter.

Step 2A: 
However, under Step 2A, the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea). The claims are directed to the abstract idea of a mental process.

Let us begin by considering the requirements of each independent claim: 
Thus, let us take Claim 1 as exemplary: 

1. A method for sport monitoring comprising:
capturing sensor data from sensors mounted with a stick;
processing the sensor data to determine a stick orientation at each of plural times;
assembling a set of the stick orientations over a time window to create an observed stick pattern; and
comparing the observed stick pattern to sets of stick pattern definitions stored in a database to identify which defined sport event has occurred (mental process: a person, in their mind, can compare motion data captured from a swing to determine if a swing is a forehand or backhand).

Under broadest reasonable interpretation, independent claims 1 and 15 cover the performance of a mental process, aside from the reference to various generic components (e.g. sensors, a stick).
The second prong of Step 2A, ask whether the claims recite additional elements that would integrate the abstract idea into a practical application. Here, the abstract idea is not integrated into a practical application. Claims 1 and 15 recite the additional elements of sensors and a stick. The sensors and stick are recited at a high level of generality (i.e. sensors that capture data) and do not add any meaningful limitation to the abstract idea because they amount to simply invoking machinery as a tool to perform an existing process in their ordinary capacity (i.e. sensors that capture data). In other words, the claims invoke the sensors and stick merely as tools to execute the abstract idea. Furthermore, capturing of sensor data, processing of sensor data, and assembling a set of stick orientations may be considered insignificant extra solution activity as it is merely gathering data for use in the abstract idea without adding any meaningful limitation to the abstract idea. 

Step 2B: 
Step 2B asks whether a claimed invention which fails Step 2A contains an inventive concept, i.e. significantly more. Independent claims 1 and 15 do not include additional elements, when considered individually and in combination, that amount to significantly more than the abstract idea. As discussed above with respect to the integration of the abstract idea into a practical application, the sensors and stick are recited at a high level of generality (i.e. as generic devices performing generic functions like processing data, capturing data, etc.) and simply amount to mere tools to execute the abstract idea. The additional elements that were considered insignificant extra solution activity have been re-analyzed and do not amount to anything more than what is well-understood, routine and conventional. Specifically:
gather[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)3]
manipulat[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)3]
stor[ing] data is well understood, routine, and conventional [MPEP 2106.05(d)3]

The combination of additional elements adds nothing that is not already present when considered separately. Therefore, the claims recite an abstract idea without significantly more.

Dependent claims
Claims 2-14, 16, 24, and 25 inherit the same abstract idea as claims 1 and 15.
Claims 2-14, 16, 24, and 25 recite similar additional comparing, storing, capturing, determining, identifying, synchronizing, counting, computing, and various data manipulation limitations that, under their BRI, fall within the certain methods of organizing human activity grouping(s) of abstract ideas and/or are additional elements that are generically recited, and do not add any meaningful limitation to the abstract idea because they amount to merely using generic sensors as a tool to perform an abstract idea and do not amount to anything more than what is well-understood, routine and conventional, as would flow naturally from the similar recitations discussed above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-8, 10, 11, 14-16, 24, and 25 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Soh et al. (US 2016/0073961 A1).
Regarding claim 1, Soh discloses a method for sport monitoring comprising:
capturing sensor data from sensors mounted with a stick (see par. [0017], The motion sensor may be releasably attached to an item of sports equipment, such as a golf club or tennis racket);
processing the sensor data to determine a stick orientation at each of plural times (see par. [0026], the motion sensor device continually generates motion readings);
assembling a set of the stick orientations over a time window to create an observed stick pattern (see par. [0032], all motion readings within the time window); and
comparing the observed stick pattern to sets of stick pattern definitions stored in a database to identify which defined sport event has occurred (see par. [0041], That SAX form is compared with each of the pre-defined templates of different types of known stroke, and most similar template is selected; also see par. [0005], if the system receives motion data describing the movement of an item of sports equipment, it may be able to determine if the movement was a forehand or a backhand stroke by a tennis racket, or a drive or a putt by a golf club).

Regarding claim 2, Soh discloses comparing the observed stick pattern for the identified sport event to a stick pattern definition in the database for that identified sport event to compute a quality metric for the identified event (see par. [0007], In a second aspect of the invention, the system detects the quality of a stroke made by an item of sports equipment, and involving an impact (e.g. an impact between the item of sports equipment and a ball). The stroke may be one of which the type has been identified by the first aspect of the invention. The system distinguishes a good stroke from a bad one by deriving a vibration parameter indicating the number of vibrations in the stroke (i.e. the number of times that an acceleration value passes through zero)).

Regarding claim 3, Soh discloses storing plural identified stick patterns and/or quality metrics for a player over time to evaluate a trend for the player (see par. [0009], such that the remote computing device can do further analysis (e.g. to generate statistics describing multiple strokes)).

Regarding claim 4, Soh discloses comparing the observed stick patterns to positive and negative exemplars of stick patterns stored in the database to compute a quality metric for that defined event (see par. [0007], In a second aspect of the invention, the system detects the quality of a stroke made by an item of sports equipment, and involving an impact (e.g. an impact between the item of sports equipment and a ball). The stroke may be one of which the type has been identified by the first aspect of the invention. The system distinguishes a good stroke from a bad one by deriving a vibration parameter indicating the number of vibrations in the stroke (i.e. the number of times that an acceleration value passes through zero)).

Regarding claim 5, Soh discloses wherein the stick sensor data comprises at least two of acceleration data, magnetic data, gyroscopic data, barometric data or triangulation/trilateration location data (see par. [0019], The motion sensor may have one or more of the following sensors for generating motion data: accelerometers, magnetometers, gyroscopes and/or a GPS unit).

Regarding claim 6, Soh discloses capturing ball location data and wherein identifying the event is further based on comparing ball location data to the observed stick pattern (see par. [0046], In a particular example, the method detects if a particular stroke hit the object on a “sweet spot”. Specifically, data describing the movement may be analyzed and characterized as either an on-center or off-center stroke. This is done by counting the number of vibrations within a certain window, and comparing it to a threshold. Typically, the threshold is specific to the type of stroke. The reason for counting the number of vibrations can be seen by comparing the pattern of motion data expected for an on-centre shot (as shown in FIG. 3(a)) with the pattern of data expected for an off-centre shot (as shown in FIG. 3(b)). FIG. 3(a) shows smooth vibration patterns for a hit on the sweet spot, whereas FIG. 3(b) shows a jarring vibration pattern for a non-sweet spot hit).

Regarding claim 7, Soh discloses determining an outcome of the observed stick pattern based on the ball location data after the identified sport event (see par. [0046], In a particular example, the method detects if a particular stroke hit the object on a “sweet spot”).

Regarding claim 8, Soh discloses wherein the time window is identified from the ball location with respect to the stick location (see par. [0046], In a particular example, the method detects if a particular stroke hit the object on a “sweet spot”. Specifically, data describing the movement may be analyzed and characterized as either an on-center or off-center stroke. This is done by counting the number of vibrations within a certain window, and comparing it to a threshold. Typically, the threshold is specific to the type of stroke. The reason for counting the number of vibrations can be seen by comparing the pattern of motion data expected for an on-centre shot (as shown in FIG. 3(a)) with the pattern of data expected for an off-centre shot (as shown in FIG. 3(b)). FIG. 3(a) shows smooth vibration patterns for a hit on the sweet spot, whereas FIG. 3(b) shows a jarring vibration pattern for a non-sweet spot hit).

Regarding claim 10, Soh discloses wherein the sets of stick pattern definitions for the defined sports events comprise values for time windows, stick acceleration, stick orientation, ball location with respect to stick location, and ball acceleration (see par. [0031], Each template was pre-generated using a plurality of examples of strokes of the corresponding stroke. Suppose, for example that we are creating a template for “club face in” strokes of a golf club. A large number (e.g. 100) of example “club face in” strokes are performed. For each stroke a corresponding set of motion readings is obtained, and the sets of motion readings are labeled as being “club face in” strokes. Note that the sets of motion readings may be collected starting at time when a stroke has been automatically detected, or at a later time (e.g. 2 seconds later). A template for “club face” in strokes is generated from the sets of motion readings).

Regarding claim 11, Soh discloses comparing observed stick patterns from different players or plural observed stick patterns for a single player to determine a comparison metric (see par. [0009], In one form, the mobile device provides enough analysis to give instant feedback to the player of the sports equipment, but communicates data to a remote computing device such that the remote computing device can do further analysis (e.g. to generate statistics describing multiple strokes), or make it available for sharing to other individuals. For example, this makes possible a personal logbook, and leaderboard comparing different individuals).

Regarding claim 14, Soh discloses comparing the quality metric among a cohort of players, preferably by age, gender, or team (see par. [0009], For example, this makes possible a personal logbook, and leaderboard comparing different individuals).

Regarding claim 15, Soh discloses a method for sport monitoring comprising:
capturing sensor data from sensors mounted with a stick (see par. [0017], The motion sensor may be releasably attached to an item of sports equipment, such as a golf club or tennis racket);
determining that a sport event has occurred at a first time (see par. [0041], The set of motion data captured by the motion sensor device during a period after a stroke has been detected (e.g. by detecting an acceleration being above the threshold));
processing the sensor data to determine stick orientations (see par. [0026], the motion sensor device continually generates motion readings);
assembling a set of the stick orientations over a time window near that first time to create an observed stick pattern (see par. [0032], all motion readings within the time window); and
comparing the observed stick pattern to one or more stick pattern definition(s) associated with sport events stored in a database to identify which sport event type has occurred (see par. [0041], That SAX form is compared with each of the pre-defined templates of different types of known stroke, and most similar template is selected; also see par. [0005], if the system receives motion data describing the movement of an item of sports equipment, it may be able to determine if the movement was a forehand or a backhand stroke by a tennis racket, or a drive or a putt by a golf club).

Regarding claim 16, Soh discloses wherein the determining that a sport event has occurred is based on a user inputting times of sport events (see par. [0041], The set of motion data captured by the motion sensor device during a period after a stroke has been detected (e.g. by detecting an acceleration being above the threshold); a stroke could be considered the user input which creates the time window).

Regarding claim 24, Soh discloses counting sport events for each player (see par. [0009], For example, this makes possible a personal logbook, and leaderboard comparing different individuals).

Regarding claim 25, Soh discloses computing a quality metric for the observed stick pattern and comparing the quality metric among a cohort of players (see par. [0009], For example, this makes possible a personal logbook, and leaderboard comparing different individuals).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 9, 12, and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Soh et al. (US 2016/0073961 A1) in view of Tuxen et al. (US 2018/0156914 A1).
Regarding claim 9, Soh discloses the method as discussed above including wherein the time window is identified based on the stick or ball location (see par. [0046], In a particular example, the method detects if a particular stroke hit the object on a “sweet spot”. Specifically, data describing the movement may be analyzed and characterized as either an on-center or off-center stroke. This is done by counting the number of vibrations within a certain window, and comparing it to a threshold). However, Soh does not explicitly disclose wherein the time window is identified based on the stick or ball location within a sports arena.
Tuxen teaches a system for tracking an object which can include tracking a stick or ball location within a sports arena (see par. [0063], For example, the system 100 may track the movement of a baseball bat or a golf club when swinging at a ball; also see par. [0042], In an exemplary embodiment, a mount 118 may be used to couple the system 100 to a baseball stadium). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the method of Soh with the system of Tuxen in order to allow the system to give results relative to the positions on the field (see Tuxen, par. [0040]).

Regarding claim 12, Tuxen teaches synchronizing identified sport events with a video of the sport being monitored (see par. [0050], Thereafter, in step 360, the tracking data from the radar and imager are merged to calculate a three-dimensional position of the ball 106 (e.g., translated into the field coordinates) and this data may be provided as a live data stream available for other applications, such as overlaying tracking results on live video or 2D/3D computer graphics, f.ex. for broadcast purpose).

Regarding claim 13, Tuxen teaches synchronizing event attributes with a video of the sport being monitored (see par. [0050], Thereafter, in step 360, the tracking data from the radar and imager are merged to calculate a three-dimensional position of the ball 106 (e.g., translated into the field coordinates) and this data may be provided as a live data stream available for other applications, such as overlaying tracking results on live video or 2D/3D computer graphics, f.ex. for broadcast purpose).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ding et al. (US 2019/0076710 A1), Pregizer et al. (US 2020/0013312 A1)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLEN CHAN whose telephone number is (571)270-5529. The examiner can normally be reached Monday-Friday, 11:00 AM EST to 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dmitry Suhol can be reached on (571) 272-4430. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ALLEN CHAN/Primary Examiner, Art Unit 3715                                                                                                                                                                                                        12/3/2022